Citation Nr: 1133755	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO. 09-07 171A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an additional apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and from January 1974 to December 1976. The appellant is the spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied an increase in the current apportionment amount on behalf of the Veteran's spouse and her dependent children. The appellant timely appealed.

The appellant and the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting in Washington, D.C. in May 2011, and a copy of the hearing transcript is of record.


FINDINGS OF FACT

1. The Veteran was granted service connection for posttraumatic stress disorder (PTSD) by rating decision in March 2003 and assigned a 100 percent rating effective September 23, 1997.

2. There is evidence on file that the Veteran has been receiving Social Security Disability (SSA) benefits since at least early 2009.

2. A Special Apportionment Decision in November 2004 granted an apportionment for the Veteran's spouse and three children, D.M.B., J.E.B, and D.A.B., of $349 effective August 1, 2004; of $284 effective September 6, 2009; of $219 effective April 1, 2011; and of $127 effective October 29, 2012.

4. A claim for additional compensation was received from the appellant on January 13, 2006 based on her current income and expenses.

5. Beginning January 13, 2006, a financial need for an additional apportionment was demonstrated of $150 a month on behalf of D.M.B., J.E.B, and D.A.B, with the additional apportionment reduced to $100 effective September 6, 2009, and reduced to $50 effective October 29, 2012 was demonstrated. This additional award will not be effective from December 28, 2007 through August 14, 2008, during which time the children resided with the Veteran. 

6. The above noted additional monthly apportionment will not cause the veteran undue hardship.


CONCLUSION OF LAW

The criteria for an additional apportionment of $150 a month on behalf of D.M.B., J.E.B, and D.A.B beginning January 13, 2006, with the additional apportionment reduced to $100 a month effective September 6, 2009, and reduced to $50 a month effective October 29, 2012, is granted. This additional award will not be effective from December 28, 2007 through August 14, 2008. 38 U.S.C.A. §§ 5103, 5103A, 5307 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.450, 3.451 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Assist and Notify

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to VA has a statutory duty to notify the appellant of the information and evidence necessary to substantiate her claim and to assist the appellant in developing such information and evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain; and to indicate which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should be provided to a claimant before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

An error in VA's duty to notify and assist is presumed prejudicial. VA bears the burden of rebutting the presumption, by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Here, the appellant does not claim, and the evidence does not show, any error in the duty to notify and assist the appellant in the development of her claim. Therefore, the presumption of prejudicial error as to such notice does not arise in this case. Id.

In July 2007, the RO provided the appellant and veteran with notice regarding a special apportionment. During the course of the appeal, the appellant and the veteran (the parties) have had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process. The notification substantially complies with VA's duty to notify and assist the appellant with respect to her claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After reviewing the record, the Board finds that VA has met its duty to assist the parties in the development of evidence necessary to support their claims. It appears that relevant evidence identified by the parties has been obtained and associated with the claims folder. Neither the appellant nor the veteran has identified any outstanding evidence which could be used to support the claim. Therefore, further action is unnecessary in order to meet VA's statutory duty to assist the parties in the development of the claim. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). Accordingly, the Board will proceed to the merits of the appeal.


Analysis

The appellant seeks an increased apportionment of the veteran's VA compensation, as she has contended, including at her May 2011 hearing, that the Veteran has not reasonably discharged his responsibility for the support of his spouse and minor children. After reviewing the record, the Board will grant the appeal to the extent noted.

The Veteran was granted service connection for PTSD by rating decision in March 2003 and assigned a 100 percent rating effective September 23, 1997. A Special Apportionment Decision in November 2004 granted an apportionment for the Veteran's spouse and three children, D.M.B., J.E.B, and D.A.B., of $349 effective August 1, 2004; of $284 effective September 6, 2009; of $219 effective April 1, 2011, and of $127 effective October 29, 2012. A claim for additional compensation was received from the appellant on January 13, 2006 based on her current income and expenses.

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children. 38 C.F.R. § 3.452(a).

The term "spouse" means a person of the opposite sex who is a wife or husband where marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50(a). Under 38 C.F.R. § 3.1(j), the term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the rights to benefits accrued. Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce. See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

VA regulations provide for two types of apportionments. Under 38 C.F.R. § 3.450, "all or any part" of a veteran's compensation benefits may be apportioned if the veteran's children are not residing with him and he is not reasonably discharging his responsibility for the children's support. It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).

Alternatively, where hardship is shown to exist, a veteran's compensation may be specially apportioned between the veteran and his dependents on the basis of the facts in the individual case as long as such apportionment would not cause undue hardship to other persons in interest, including the veteran. 38 C.F.R. § 3.451. Ordinarily, an apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, whereas an apportionment of less than 20 percent of the veteran's benefits would not provide a reasonable amount for any apportionee. Id.

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants. Id.




The Veteran has been receiving a 100 percent rating for PTSD since September 23, 1997 and has also been receiving SSA disability benefits since at least early 2009. 

The evidence on file includes a December 2007 Consent Pendente Lite (pending litigation) Order granting temporary custody of the Veteran's minor children to him beginning on December 28, 2007. An August 2008 court Order grants custody of the children to the appellant effective August 14, 2008.

According to a February 2010 report of income and expenses from the Veteran, his monthly income included $539 from SSA and $2700 from VA, for a total of $3239. His monthly expenses included $520 for housing, $200 for food, $139 for electric, $30 for water, $80 for telephone, $125 for gas, $100 for clothing, $200 for insurance, $75 for cable, and $320 for his church. His total monthly expenses were approximately $2600, including credit bills.

Information on file reveals that the appellant is a union electrician. Evidence on file and information from the appellant since January 2006 reveals that she had medical problems and was not working for much of 2006 and 2007. According to her January 2006 claim, she was receiving $880 a month from temporary disability and her monthly expenses were much higher, included $1475 for housing, $443 for food, $300 for gas and electric, $900 for transportation and maintenance, and over $400 for insurance. The appellant reported in a October 2006 statement that her income had changed since January 2006 and she was currently receiving $349 from VA, $243 from Prince George's County social services, and $437 in food stamps, for a total of $1029.

According to a February 2010 financial status report from the appellant, her monthly income was $2276, plus $160 in food stamps, which included salary of $1650, VA compensation of $284, and SSA of $342. Her monthly expenses included $1475 for housing, $300 for food, $300 for utilities and heat, $100 for transportation, and $50 for clothing, for a total of $2225. She also had a credit card bill of $490, and she was paying $35 a month toward this expense.

The appellant testified in May 2011 that she did not receive child support from the Veteran and that she only worked some of the time since 2006. The Veteran testified at the hearing that the current VA payment to the appellant was sufficient and that he was paying expenses for his daughter, who was living with him in South Carolina.

The Board has considered the evidence of record and the contentions of both parties, and finds that the evidence of record supports an increase of $150 a month on behalf of D.M.B., J.E.B, and D.A.B beginning on the date of claim, January 13, 2006, with this additional apportionment reduced by $50 on the 18th birthday of each child because of the appellant's financial hardship, in 2006 and 2007, and the fact that the original apportionment was for less than 20 percent of the Veteran's VA compensation. See 38 C.F.R. § 3.451.

Consequently, the additional award would be $100 effective September 6, 2009, and $50 effective October 29, 2012. However, this award is not effective from December 28, 2007 through August 14, 2008 because there is evidence that the Veteran had custody of the children during that time period.  Based on the evidence on file on the Veteran's month income and expenses, which shows that his income exceeds his expenses, especially since he began receiving SSA benefits, it does not present a financial hardship for him to provide this additional apportionment to the appellant and his children. 

In arriving at this decision, the Board has carefully considered the veteran's contention, including at the May 2011 hearing, that the current apportionment of his VA compensation to the appellant is sufficient, especially in light of the fact that two of his children are no longer living with the appellant full time and that, in fact, his 19 year old daughter is actually living with and being supported by him. The decision in this case considers this factor and results in the award's modification as the Veteran's children reach the age of18 and are no longer considered minors.


ORDER

With the exception of the period from December 28, 2007 through August 14, 2008 during which current payments remain in effect, beginning January 13, 2006, entitlement to an additional apportionment of $150 a month on behalf of D.M.B., J.E.B, and D.A.B, with this additional apportionment reduced to $100 effective September 6, 2009, and reduced to $50 effective October 29, 2012, is granted. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


